I114th CONGRESS2d SessionH. R. 6268IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. McNerney introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to establish a definition of the term gang, and for other purposes. 
1.Short titleThis Act may be cited as the Reducing Gangs and Recidivism Act of 2016. 2.Technical assistanceThe Director shall provide technical assistance to States in implementing best practices for States receiving grants under a program of the Department of Justice, a purpose of which is to combat gangs (as such term is defined pursuant to section 3).  
3.Definition of gangThe Attorney General, in consultation with the heads of appropriate Federal, State, and local agencies, shall establish a definition of the term gang, which shall be used by all such Federal agencies for the purpose of any report produced by such agencies related to gangs. 4.Establishment of metrics to measure DOJ effectiveness in combating gangs (a)EstablishmentThe Attorney General shall establish metrics and standards to measure the effectiveness of the programs of the Department of Justice in combating gangs (as such term is defined pursuant to section 3). 
(b)ReportNot later than 5 years after the date of the enactment of this Act, and every 5 years thereafter, the Attorney General shall submit to Congress a report describing the effectiveness of the programs referred to in subsection (a) using the metrics developed pursuant to that subsection. 5.BJS report on recidivismPart C of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3731 et seq.) is amended by adding at the end the following: 
 
305.Report on recidivismNot later than 1 year after the date of the enactment of this Act, and every 5 years thereafter, the Director shall submit to Congress a report on recidivism..  